798 F.2d 1416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Terry Lee FRYBERGER, Defendant-Appellant.
No. 86-3428.
United States Court of Appeals, Sixth Circuit.
July 2, 1986.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.
PER CURIAM.


1
The defendant, Terry Lee Fryberger, was ordered held in pretrial detention after the granting of a motion filed by the government in connection with the prosecution of Fryberger for armed bank robbery.  On April 21, 1986, Judge Battisti denied Fryberger's motion for relief from the magistrate's detention order.  On May 5, 1986, Fryberger filed a notice of appeal.


2
In between the filing of the notice of appeal and con sideration by a panel of this court, Fryberger came to trial in the Northern District of Ohio on the armed bank robbery charge.  On May 24, 1986, he was found guilty.  Having now been convicted and awaiting sentence, Fryberger's status is no longer that of pretrial detainee.  18 U.S.C. Sec. 3143 provides that upon conviction and while awaiting sentence "the judicial officer shall order that a person who has been found guilty of an offense and who is awaiting imposition or execution of sentence be detained, unless the judicial officer finds by clear and convincing evidence that the person is not likely to flee or pose a danger to the safety of other persons or the community if released pursuant to Sec. 3142(b) or (c)."


3
Since the factors that must be weighed in considering whether to detain a defendant post-conviction are of necessity different than those that are considered relative to pretrial detention, there is no longer any set of facts for this court to review.  It should be noted in this regard that on defendant's original appeal he did not question the factual finding that he presented a danger to the community but, rather, raised only the issue of whether there had been a timely motion filed for pre trial detention.


4
Accordingly, IT IS ORDERED that defendant's request for relief from pretrial detention is DENIED as moot, and that this appeal is DISMISSED.